308 N.Y. 1041 (1955)
In the Matter of Breswick & Company, Respondent,
v.
Greater New York Industries, Inc., et al., Appellants.
Court of Appeals of the State of New York.
Argued April 20, 1955.
Decided June 10, 1955
Hyman D. Lehrich, appellant in person, and Kenneth J. Mullane for Greater New York Industries, Inc., and another, appellants.
Daniel S. Berman for respondent.
CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ., concur.
*1043Per Curiam.
Upon this record, triable issues of fact are raised as to the good faith of petitioner and as to its purpose in seeking the inspection, which should be determined before a final order issues (Civ. Prac. Act, § 1295; Matter of Schulman v. Dejonge & Co., 270 A.D. 147; Matter of Tate v. Sonotone Corp., 272 A.D. 103).
Accordingly, the order of the Appellate Division should be reversed and the matter remitted to Special Term for a trial of the aforesaid issues, in accordance with the provisions of section 1295 of the Civil Practice Act, with costs to abide the event.
Order reversed, etc.